DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Figs 6 and 7, element 12 should be changed to 13.
Additionally, the drawing changes agreed upon during the interview on 16 March 2021 should be made:
Fig 4 deleted references to 11a and 11b,
Figs 6 and 7 deleted references to 11a,
Fig 8 deleted reference to 11b.
 In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Daniel Aleksynas on 22 March 2021.
The application has been amended as follows: 
Claim 1 is amended:
1.	A clamping device comprising:
a holding member that includes a nipping part and a fitting groove, where [[a]] the fitting groove is formed in the holding member and holds a flexible tube in which a fluid is allowed to flow by the nipping part and the nipping part nips the flexible tube in a state where the flexible tube is fitted in the fitting groove; and
a clamping member that clamps and closes a clamping portion of the flexible tube that is held by the holding member,
wherein the clamping device further includes a heating device that heats the clamping portion of the flexible tube that is nipped by the nipping part in a state where the flexible tube is fitted in the fitting groove via the nipping part, and
wherein the holding member is provided with the heating device and the clamping member; the holding member includes a through hole that houses a portion of the clamping member and the clamping member is movable in and out of the holding member via the through hole; and the holding member comprises a temperature-detecting device that is spaced apart from the heating device by the through hole.

Claim 2, lines 1-2 are amended:
2.	The clamping device according to Claim 1, wherein the temperature detecting device 

Claim 3, line 9 is amended:
nipping part or the fitting groove is provided in the lid portion when the body portion comprises the

Claim 5, line 4 is amended:
the flexible tube, and the clamping member clamps and closes the clamping portion of the

Claim 6, line 4 is amended:
the flexible tube, and the clamping member clamps and closes the clamping portion of the

Claim 7 is canceled.

Claim 8, line 1 is amended:
8.	The clamping device according to Claim [[7]]1, comprising a second

Claim 10, line 2 is amended:
member includes a rod and a solenoid, and the solenoid, when energized, moves the rod 

Claim 16 is canceled. 

Claim 17 is amended:
17.	The clamping device according to Claim [[16]]1, comprising a second through hole, wherein the second through hole contains an infrared-ray-receiving element or a rod.

Claim 19 is canceled.

New Claim 20 is added:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed clamping device and medical apparatus. The closest prior art of record is Keczely (FR 2379290 A1) in view of Biasi et al. (US 20160158437 A1).
Regarding claims 1 and 20, Keczely discloses a clamping device (Fig 2) with a clamping member through hole (See Fig 3, the through hole in the holding member 1 allows the clamping member 8 into the holding member 1), however fails to disclose the limitations of the heating device and the temperature detecting device. Biasi et al. teaches a clamping device which includes a heating device (3828 Fig 363, ¶1207) and a temperature detecting device (‘temperature sensor (e.g., a thermister) disposed on the plunger’ [0112]). However, there is no motivation to arrange the temperature detecting device to be spaced apart from the heating device by the clamping member through hole as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783